PER CURIAM.
Lori Parr, a student at Middle Tennessee State University, sued the University, claiming that it had discriminated against her on the basis of her disability in violation of the Americans with Disabilities Act. The University filed a motion to dismiss, claiming Eleventh Amendment immunity. The district court denied the University’s motion and the University appealed.
In Popovich v. Cuyahoga County Court of Common Pleas, 276 F.3d 808, 816-18 (6th Cir.2002), this court held that the Eleventh Amendment bars Title II claims against state entities that are based on equal protection discrimination principles. See also Trustees of University of Alabama v. Garrett, 531 U.S. 356, 121 S.Ct. 955, 148 L.Ed.2d 866 (2001). Because Parr’s claim is based on such equal protection principles, we REVERSE the district court’s denial of the University’s motion to dismiss and REMAND this case to the district court for further proceedings in light of Popovich.